Citation Nr: 1012955	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1965 until May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran has bilateral hearing loss related to his period of 
active service.

2.  The medical evidence of record does not show that the 
Veteran has tinnitus related to his period of active 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2009).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2007, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information 
and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  

The Veteran was afforded a VA medical examination in 
February 2008, which provided specific medical opinions 
pertinent to the issues on appeal.  The Veteran's 
representative, in a March 2010 statement, argued that 
February 2008 VA examination was inadequate and that the VA 
examiner should not have relied on the in-service tests.  
The Veteran's representative claimed that the in-service 
hearing tests did not include readings of the frequencies 
required by 38 C.F.R. § 3.385 for a diagnosis and did not 
indicate that it was performed by a state licensed 
audiologist required under 38 C.F.R. § 4.85, the in-service 
testing.  The Board notes that the February 2008 VA examiner 
generally indicated that the Veteran's hearing loss had not 
changed during service, referencing the Veteran's entrance 
and separation examinations, and that current research did 
not support the concept of delayed onset of hearing loss.  
The question of whether the Veteran specifically met all the 
requirements for a diagnosis of hearing loss under 38 C.F.R. 
§ 3.385 was not at issue.  Additionally, the service 
examinations were not being used for rating purposes.  As 
such, the examination not meeting the requirements set forth 
in 38 C.F.R. § 4.85 would not invalidate its usage.  

Furthermore, there is also no duty on the part of VA to 
provide another medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical 
evidence indicating that he has the disorders in question, 
and further substantiating evidence suggestive of a linkage 
between his active service and the current disorders, if 
shown.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent medical evidence to suggest that the 
disorders are related to service.  Indeed, the Board notes 
that obtaining a VA examination is unnecessary as there is 
otherwise sufficient medical evidence of record to make a 
decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim. 

Service Connection
 
Service connection may be established for a disease or 
injury resulting in current disability that was incurred in 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

Although not shown in service, service connection may still 
be granted for certain organic diseases of the nervous 
system when found disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).   Service connection may be also granted for 
any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.3 (2009).  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Merits of the Claim

In an October 2007 statement, the Veteran asserted that in 
engaging in his military occupational specialty as a heavy 
truck driver, he was exposed to hazardous noise while 
performing his duties without the use of proper ear 
protection.  He further claimed to have had tinnitus since 
service, and that both his hearing loss and tinnitus were 
based on his in-service acoustic trauma.  

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is 
from zero to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet.  App. 
at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be 
service connected.  Id. at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are 
met, that a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

Service treatment records found the Veteran to have normal 
hearing upon his June 1965 examination, performed the same 
month he entered service.  The service treatment records do 
not indicate that the Veteran made any complaints of or 
received treatment for his hearing during service.  A July 
1965 service treatment record did note that the Veteran had 
left external otitis, but no findings regarding hearing loss 
were found at that time.  His February 1967 separation 
examination found no abnormalities of the ears, and the 
Veteran made no complaints regarding his ears at that time.  
The examination also indicated normal hearing upon 
separation, under 38 C.F.R. § 3.385, though as indicated by 
the Veteran's representative in a March 2010 statement, it 
did not include findings at the 4000 Hz level.  In regards 
to the available levels listed under 38 C.F.R. § 3.385, the 
findings did not meet the standards for a ratable hearing 
loss "disability." 

The record is silent for decades following the Veteran's 
discharge from service regarding any complaints of or 
treatment for hearing loss or tinnitus.  

A VA examination was provided in February 2008 and included 
a review of the claims file.  The Veteran reported a limited 
history of unprotected exposure to hazardous inservice noise 
and civilian noise exposure from working in a factory, 
though he reported that he had been required to wear hearing 
protection during the latter period.  The Veteran reported 
difficulty understanding in noise and groups of people.  He 
reported first noticing his hearing loss in 1985.  He also 
reported moderate, constant, bilateral tinnitus of unknown 
onset and etiology.  The examiner noted that the Veteran did 
not associate his tinnitus with his period of active 
service.  The Veteran also reported that although he had 
been trained as a truck driver, he did not perform such 
duties in service, but rather worked as an electrical 
maintenance technician.

The threshold results, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
45
50
LEFT
25
25
25
45
55

The examiner found a moderate, high frequency, bilateral 
sensorineural hearing loss.  The speech recognition score 
was 100 percent for the right ear and 98 percent on the left 
ear, under the Maryland CNC examination.  

The VA examiner found the Veteran's service treatment 
records to indicate that his hearing was within normal 
limits upon entry and separation, clearly indicating that 
his hearing loss did not occur while in service, and that it 
was less likely as not that his hearing loss was service 
connected.  The VA examiner further explained that current 
research did not support the concept of delayed onset of 
hearing loss and that, therefore, any increased loss of 
hearing after discharge was more than likely to be due to 
other factors.

The VA examiner further noted that the Veteran did not 
associate his tinnitus with service and could not 
approximate its onset or etiology.  The VA examiner 
explained that as the Veteran had a history of several years 
of civilian noise exposure, it was a more likely contributor 
to hearing loss, despite the Veteran's reporting that he 
wore hearing protection.  The VA examiner further noted that 
the Veteran was taking anti-inflammatory medications 
associated with tinnitus.  The VA examiner opined that it 
was therefore less likely than not that his tinnitus was 
service connected.

After reviewing the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, as it is not shown that 
his current disabilities are etiologically related to his 
period of active service.  The Veteran's service treatment 
records were silent as to any incidents of injury to the 
Veteran's eardrums or to a hearing loss disability within 
the meaning of 38 U.S.C.A. § 3.385, in the available data.  
There was also no competent medical evidence of record of 
reports of or a diagnosis of tinnitus in service.

The Veteran's separation physical examination report is 
highly probative as to the Veteran's condition at the time 
of his release from active duty, as it was generated with 
the specific purpose of ascertaining his then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The February 1967 separation 
examination report is entirely negative for any symptoms 
associated with a bilateral hearing loss disability or 
tinnitus and weighs heavily against the claim, in the 
frequencies available for review.  

The evidence also does not show that the Veteran was 
diagnosed with a bilateral hearing loss disability within 
one year following his separation from service.  A bilateral 
hearing loss disability, within the meaning of 38 C.F.R. § 
3.385, was not demonstrated until the February 2008 VA 
examination.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Subsequent to service, there is no competent medical 
evidence of hearing loss or tinnitus until February 2008, 
which is almost 30 years following separation from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the February 2008 opinion of the 
VA examiner that stated that the Veteran's hearing loss and 
tinnitus were less likely as not (less than 50/50 
probability) caused by or a result of claimed acoustic 
trauma in service.  This opinion is considered particularly 
probative, as it was definitive, based upon a complete 
review of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the examiner's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

In his October 2007 statement, the Veteran claimed that his 
hearing loss and tinnitus developed due to his in-service 
acoustic trauma.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss or tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply 
stated, the Veteran's service treatment records (containing 
no competent medical evidence of a bilateral hearing loss 
disability or tinnitus) and post-service treatment records 
(showing no findings of a bilateral hearing loss disability 
or tinnitus until February 2008, and no probative competent 
medical evidence linking the reported bilateral hearing loss 
or tinnitus to service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and a current disability.

Furthermore, the Board notes that the Veteran subsequently 
contradicted his October 2007 statement.  During the 
February 2008 VA examination, the Veteran contended that he 
did not notice his hearing loss until 1985, over a decade 
following his discharge from service, and that although he 
could not indicate when his tinnitus started, he did not 
associate his tinnitus to his service.  Such evidence 
further tends to raise doubt as to the Veteran's earlier 
claims.

While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has a current bilateral hearing loss disability and 
tinnitus that is related to noise exposure experienced 
during active service are not competent.  There is no 
indication that the Veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for bilateral hearing loss and 
tinnitus are denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


